DECISION AND JUDGMENT ENTRY
{¶ 1} Police arrested appellant, Robert L. Flanigan, on outstanding warrants in a raid on a reputed crack house. During the raid, one of the other residents of the house told police that appellant was responsible for a series of south Toledo robberies. After appellant was advised of his rights pursuant to Miranda v. Arizona (1966),384 U.S. 436, he confessed to five business robberies.
 {¶ 2} Indicted for four counts of robbery and one count of aggravated robbery, appellant pled not guilty and moved to suppress his confession. Appellant argued that at the time of his interrogation he was under the influence of crack cocaine to the extent that it rendered hisMiranda waiver ineffective. When the trial court denied his motion to suppress, appellant agreed to plead guilty to four counts of robbery. The court accepted the plea and sentenced appellant to an 11 year, 5 month term of incarceration.
 {¶ 3} Appellant now appeals his conviction of May 13, 2002, arguing in a single assignment of error that the trial court erred when it denied his motion to suppress.
 {¶ 4} Pursuant to 6th Dist.Loc.App.R. 12(C), we sua sponte transfer this matter to our accelerated docket and, hereby, render our decision.
 {¶ 5} At the suppression hearing, the officer who obtained appellant's confession testified that, at the time of the Miranda waiver and the interview which elicited appellant's confession, appellant did not appear impaired. The videotape of appellant's interrogation shows that he was distraught, agitated and frequently animated. It also reveals that there was no coercion or intimidation by police and that appellant was quite lucid, describing in detail his acts and motives for committing multiple robberies.
 {¶ 6} On authority of State v. Brewer (1990), 48 Ohio St. 3d 50,58, and this court's State v. Baker (May 8, 1998), Wood App. No. WD-97-025, appellant's single assignment of error is found not well-taken. Judgment of the Lucas County Court of Common Pleas is affirmed. Costs to appellant.
                           JUDGMENT AFFIRMED.